J-S22010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MICHAEL ROMAN

                            Appellant                 No. 839 WDA 2014


             Appeal from the Judgment of Sentence April 17, 2014
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0000029-2014
                                          CP-25-CR-0001311-2013
                                          CP-25-CR-0001314-2013
                                          CP-25-CR-0001317-2013
                                          CP-25-CR-0001319-2013
                                          CP-25-CR-0002074-2013
                                          CP-25-CR-0002115-2013

BEFORE: PANELLA, J., LAZARUS, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY PANELLA, J.                   FILED NOVEMBER 05, 2015

        Appellant, Michael Roman, appeals from the judgment of sentence

entered April 17, 2014, in the Court of Common Pleas of Erie County. We

affirm.

        We assume the parties’ familiarity with the facts and procedural

history of this case. In the sole issue presented, Appellant challenges the

discretionary aspects of his sentence. See Appellant’s Brief, at 1.




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22010-15



      “[I]ssues challenging the discretionary aspects of a sentence must be

raised in a post-sentence motion or by presenting the claim to the trial court

during the sentencing proceedings. Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.” Commonwealth v. Shugars,

895 A.2d 1270, 1273-1274 (Pa. Super. 2006) (citation omitted).

      Here, Appellant failed to present this claim at sentencing and failed to

file a post-sentence motion after re-sentencing. Accordingly, we find the

sentencing claim waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2015




                                    -2-